DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 25 May 2022 is acknowledged. Claims 1-6, 18-21, and 23-24 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11, 13, 15, 17, 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Perkio et al. (US 6,326,925 B1) in view of Rasmussen (US 2004/0194994 A1), further in view of Lange (US Pat. 5,793,258).
As to claim 8, Perkio teaches an antenna assembly comprising: 
an antenna node (“radio device,” abstract) comprising a node housing (205, Fig. 2) and an antenna (201, Fig. 2), the node housing (205, Fig. 2) comprising a sidewall enclosure (205, Fig. 2) and a top cover (see Annotated Fig. 2), a collar (see Annotated Fig. 2) extending from the top cover and defining a collar bore (301, Fig. 3), the collar monolithically formed with the top cover (“the antenna protective casing 205 of the radio device, whereby the casing has certain fastening shapes,” col 4, lines 10-41) and comprising a fastener (“fastening shapes 301, 302, 303,” abstract), the antenna (201, Fig. 2) extending through the collar bore (301, Fig. 3); and 
an antenna cap (202, Fig. 2) comprising a cap housing (202, Fig. 1) and a mating fastener (306-308, Fig. 3) defined on the cap housing, the cap housing defining an interior cavity (see Annotated Fig. 2), the antenna (201, Fig. 2) received in the interior cavity, the fastener of the collar (301-303, Fig. 3) engaging the mating fastener of the antenna cap (306-308, Fig. 2) to attach the antenna cap to the antenna node (“The antenna is mechanically fastened to the radio device with the aid of counterpart fastening shapes (301, 302, 303, 304, 305, 306, 307, 308) located in the antenna's protective casing and in the radio device's protective casing,” abstract);
wherein the collar (301, Fig. 3) defines an inner collar surface and an outer collar surface (as seen in Fig. 3), and the cap housing (202, Fig. 2) comprises a continuous sidewall defining an inner sidewall surface and an outer sidewall surface.


    PNG
    media_image1.png
    710
    624
    media_image1.png
    Greyscale

Perkio does not teach the outer sidewall surface is flush with the outer collar surface, and wherein a slot extends through the collar from the inner collar surface to the outer collar surface to permit fluid within the collar bore to drain out of the antenna node through the slot.
Rasmussen teaches the collar (9, Fig. 2) defines an inner collar surface and an outer collar surface, the cap housing (14, Fig. 2) comprises a continuous sidewall defining an inner sidewall surface and an outer sidewall surface, and the outer sidewall surface is flush with the outer collar surface, and wherein a slot (brass insert 24, also comprising a cylindrical interior passage 30, figure 7) extends through the collar from the inner collar surface to the outer collar surface. 

    PNG
    media_image2.png
    431
    431
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the antenna assembly of Perkio such that the outer sidewall surface is flush with the outer collar surface, as taught by Rasmussen. One of ordinary skill in the art would have been motivated to make the modification to make the outer surfaces of the collar and cap flush with one another to improve the aesthetic appearance of the assembly.
Perkio and Rasmussen do not disclose the function of a slot to permit fluid within the collar bore to drain out of the antenna node through the slot.
However, in the same field of endeavor, Lange in figures 4 and 5 teaches an antenna assembly wherein a slot (drain holes 70) extends through the collar (housing body 60) from the inner collar surface to the outer collar surface (see Figure 5) to permit fluid within the collar bore (cup 64) to drain out of the antenna node through the slot (70).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a drain slot in the collar according to Lange in the Perkio/Rasmussen antenna assembly to form the claimed invention to prevent retention of moisture that might accumulate in the collar bore. (See Lange 7:1-11) 
As to claim 9, Perkio teaches the continuous sidewall defining a first end (top end, Fig. 2) and an opposite second end (bottom end, Fig. 2), an end wall (see Annotated Fig. 2) defined at the first end, the continuous sidewall and end wall defining the interior cavity (Fig. 2). 
As to claim 10, Perkio teaches the continuous sidewall defines an opening (bottom end, Fig. 2) at the second end configured for access to the interior cavity. 
As to claim 11, Perkio teaches the top cover and sidewall enclosure (205, Fig. 2) defining a node cavity, a portion of the antenna (201b, Fig. 2) received in the node cavity.
As to claim 13, Perkio teaches the fastener formed on the inner collar surface (301, Fig. 3), the mating fastener (306, Fig. 3) formed on the outer sidewall surface (see Annotated Fig. 3).

    PNG
    media_image3.png
    849
    584
    media_image3.png
    Greyscale

As to claim 15, Perkio teaches the fastener (301, Fig. 3) is a first threaded fastener and the mating fastener is a second threaded fastener complementary to the first threaded fastener (“the connection between the protective casing of the antenna and the protective casing of the radio device can also be realized by a threading,” col. 4, lines 42-44).
As to claim 17, Perkio teaches the antenna cap is selectively detachable from the antenna node (“the antenna can be detached from the radio device, for instance in order to replace a defective antenna,” col. 4, lines 46-48). 
As to claim 22, Perkio teaches the cap housing (202, Fig. 2) defines an elongate continuous sidewall (202, Fig. 2); 
the continuous sidewall defines a first end (top end of 202, Fig. 2) and a second end (bottom end of 202, Fig. 2);
a length of the continuous sidewall (202, Fig. 3) between the first end and the fastener is greater than a length of the fastener (301, Fig. 3).
As to claim 26, Perkio teaches the antenna comprises a sheath (302, Fig. 3) integrally formed with the top cover (205, Fig. 3), a lower section of the sheath (302, Fig. 3)extending into a housing cavity of the node housing (205, Fig. 3).
As to claim 27, Perkio teaches the antenna node (205, Fig. 3) further defines a plurality of ribs (304, Fig. 3, “tongues 304 directed inwards to the protective casing of the radio device,” col. 4, lines 24-25) extending from the top cover to the lower section of the sheath (302, Fig. 3).
As to claim 28, Perkio does not teach: wherein the fastener comprises internal threading and wherein the mating fastener comprises external threading.
Rasmussen in figure 2, however, teaches the fastener comprises internal threading (threaded boss 12) and wherein the mating fastener (bottom interior surface of radome 14) comprises external threading.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fastener comprising internal threading and the mating fastener comprising external threading according to Rasmussen in the Perkio antenna device to form the claimed invention for the conventional purpose of protecting the radiating antenna element and preventing contact with exterior elements. (See Rasmussen para. 29)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perkio, Rasmussen, and Lange, as applied to claim 8 above, and further in view of Hendey (US 6,748,802 B1).
As to claim 16, Perkio as modified above does not explicitly teach the antenna node further comprises a mounting bracket configured for mounting the antenna assembly to equipment. 
However, Lange teaches an antenna assembly wherein the antenna node (housing assembly 38) further comprises a mounting bracket (clamp 42) configured for mounting the antenna assembly to equipment (As depicted in Figure 4).
It would have been obvious to one of ordinary skill in the art to modify the antenna assembly of Perkio and Rasmussen using Lange’s teachings to form the claimed invention so the bracket and the antenna node can cooperatively receive and grip other equipment for supporting the antenna in the desired direction. (See Lange 3:53-56)
Moreover, Hendey teaches the antenna node (5, Fig. 2) further comprises a mounting bracket (1, Fig. 2) configured for mounting the antenna assembly to equipment (3, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the antenna assembly of Perkio in view of Rasmussen by providing the mounting bracket for fastening the antenna assembly to equipment and fastening the mounting bracket of the antenna assembly to the equipment with a mounting fastener, as taught by Hendey. One of ordinary skill in the art would have been motivated to make the modification in order to minimize electrical wiring between the antenna assembly and the equipment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845